Annabelle Clinton Imber, Justice, concurring. I concur in the result reached by the majority. In my view, our decision in this case should begin and end with this court’s decision in Oldner v. Villines, 328 Ark. 296, 943 S.W.2d 574 (1997). As stated in the majority opinion, Arkansas-Missouri Power Corp. v. City of Rector, 214 Ark. 649, 217 S.W.2d 335 (1949), is inapposite to the facts of this case. The Appellants’ fourth amended complaint alleges that the City perpetrated an illegal exaction when it expended the “public’s money from sources unauthorized by the voters and citizens [• - .] a violation of Article 16, § 11, of the Arkansas Constitution.” That Article and section provides in relevant part: “No tax shall be levied except in pursuance of law, and every law imposing a tax shall state distinctly the object of the same, and no moneys arising from a tax levied for one purpose shall be used for any other purpose.” In construing this constitutional provision, we have held that, “[i]t is only when a diversion of tax revenues occurs from a specific purpose that has been authorized to an unauthorized purpose that an illegal exaction occurs.” Oldner v. Villines, 328 Ark. at 305, 943 S.W.2d at 579 (1997)(emphasis added). Here, there has been no diversion of funds derived from the bond issue, the city sales tax, or the county sales tax. That is, none of these funds have been used for a purpose not authorized by a city or county ordinance. Under Oldner v. Villines, supra, an illegal exaction does not occur until tax revenues are shifted to a use different from that authorized. Therefore, no illegal exaction in the expenditure of public funds has occurred in this case.